422 F.2d 291
UNITED STATES of America, Plaintiff-Appellee,v.Ellis D. REED, Defendant-Appellant.
No. 28303 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
February 19, 1970.

William H. Twyford, of Twyford & Studstill, Titusville, Fla., for appellant.
John L. Briggs, U. S. Atty., Kendell W. Wherry, Asst. U. S. Atty., Orlando, Fla., for appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.


2
Ellis D. Reed was tried to the District Court without a jury and found guilty of an offense, sexual in nature, committed against a fourteen year old boy on a federal military reservation.


3
The appeal attacks the competency of the complaining witness, asserts that the evidence was insufficient to support the conviction, and charges that the defendant was represented by incompetent counsel.


4
Our examination of the record reveals beyond question that these contentions are without merit and that the judgment of conviction must be


5
Affirmed.